                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 HAKEEM BAKER; ANDREA BARNWELL;
 LEROY BARTELL; CHARITY L. VON
 BARTHELD; MUHAMMADLEAN BROWN;
 RONALD     BROWN,    II;   MALCOLM
 BROXTON; OLIVIA CONEY; DEVANTA
 CUMINGHAM;      EVELYN      DANIELS;
 DWIGHT DEDAVIESS; JAMES EARLY;
 JASMINE EVANS; JOSETTE FLOYD;
 STEVEN    GALLEGO;     FEON-DENAYE
 GREEN; IRVIN GREEN; ALEA GREY; AJA
 HENDRY; ELISEA HILL; MARQUELL
 JEFFERSON;     STACEY       JORDAN;
 AQUILLAH KELLY; PANEI MCKINNON;
 JADERRA      MIKELL;      BARBARAR
 MITCHELL; STACEY MORGAN; RENATA
 ORTEGA; CHRISTOPHER RICE; DANAISA
 RICE; CHATAQUE RIVERS; KELVIN
 ROSIER; BILLY SESSIONS; RASHEIN
 SMALLS;      MOZELL       SNOWDEN;
 SHALINEA SOLIS; JASMINE STONE;
 JAKO WILLIAMS; LEQUINN WILLIAMS,

                Plaintiffs,                                CIVIL ACTION NO.: 4:18-cv-00267

        v.

 G4S SECURE SOLUTIONS (USA) INC.,

                Defendant.


                                           ORDER

       This lawsuit was initiated on October 15, 2018, when Plaintiffs filed their Complaint

against Defendant G4S Secure Solutions (USA) Inc. in the State Court of Chatham County,

Georgia. (Doc. 1-1, p. 5.) Defendant removed it to this Court on the basis of diversity jurisdiction

on November 13, 2018, (doc. 1-2), and filed a Motion to Dismiss one week later, (doc. 5). The
Motion to Dismiss has been fully briefed by the parties, (see docs. 6, 7). For the reasons explained

below, however, the Court DENIES the Motion WITHOUT PREJUDICE and ORDERS

Plaintiffs, within TEN (10) DAYS of this Order, to electronically file a copy of the Amended

Complaint that they originally filed with the State Court on November 8, 2018.

        Defendant’s Motion to Dismiss is aimed at defeating the Complaint that Plaintiffs filed to

initiate this suit in the State Court. (See Doc. 5.) It refers exclusively and explicitly to allegations

contained in that pleading and cites only to that pleading (which is located at docket entry number

1-1 on this Court’s docket). (Id.) Plaintiffs’ Response, however, frequently refers to their

“Amended Complaint,” though it completely neglects to cite to a docket entry number where a

copy of that “Amended Complaint” is available for the Court’s review. (Doc. 6, pp. 1–4.) After

searching through the docket on its own, the Court has been unable to locate a copy of an amended

complaint.

        A review of the State Court’s electronic docket, however, reveals that, five days prior to

Defendant’s November 13, 2018 filing of the Notice of Removal, an “Amended – Complaint” was

filed with the State Court. 1 See Baker et al. v. G4S Secure Solutions (USA), Inc., STCV18-01715

(Chatham Cty. State Ct. Oct. 15, 2018). 2

        When a defendant removes a civil action from a state court, the defendant is required to

include with the notice of removal filed with the district court “a copy of all process, pleadings,

and orders served upon such defendant or defendants in such action.” 28 U.S.C. § 1446(a)

(emphasis added). Here, Defendant’s Notice of Removal, (doc. 1), included an “Exhibit A,”



1
  Pursuant to O.C.G.A. § 9-11-15(a), “[a] party may amend his pleading as a matter of course and without
leave of court at any time before the entry of a pretrial order.”
2
 See Chatham County Court Case Search System, available at https://cmsportal.chathamcounty.org/portal
(click on “Smart Search” icon, then search for STCV18-01715; last visited September 26, 2019).


                                                   2
described on the docket as “State Court Documents,” (doc. 1-1). This Exhibit contains a copy of:

the summons issued to Defendant; an “Official Receipt” from the State Court of Chatham County

for a November 13, 2018 transaction costing $12.00 for “State Court Civil Copies” for the case;

the civil case filing information form for the case; and a copy of the Complaint (stamped October

15, 2018). (Id. at pp. 1–10.) There is, however, no copy of any document filed November 8, 2018

or otherwise appearing to be an amended complaint.

        The Court emphasizes at the outset that “the failure to include all state court pleadings and

process with the notice of removal is procedurally incorrect but is not a jurisdictional defect.”

Cook v. Randolph Cty., Ga., 573 F.3d 1143, 1150 (11th Cir. 2009) (citing Covington v. Indemnity

Ins. Co. of N. Am., 251 F.2d 930, 933 (5th Cir. 1958)). Moreover, it could be that Defendant was

not obligated to include a copy of the Amended Complaint, since it is plausible (given the short

window of time between the filing of that document and the date of removal) that Defendant had

not yet been served with a copy of the Amended Complaint by the time of removal. 3 See 28 U.S.C.

§ 1446(a). In that case, Plaintiffs should have ensured that a copy was filed with this Court,

particularly after they received Defendant’s Motion to Dismiss and drafted a Response relying on

the Amended Complaint.

        Regardless of which party had the burden of filing a copy of the Amended Complaint with

this Court, the fact of the matter is that the Court does not have access to a copy of it. Additionally,

and more importantly, Defendant’s Motion to Dismiss and Reply in support are directed only at



3
   It is likewise plausible that Defendant still has not been served with a copy of the Amended Complaint,
considering that it proceeded to file a Motion to Dismiss and a Reply that both focused exclusively on the
original Complaint. (Docs. 5, 7.) It is curious, however, that Defendant would not have sought out a copy
of the Amended Complaint upon reading Plaintiff’s Response that repeatedly cites to and discusses that
document. It is equally curious, however, that Plaintiffs did not file the Amended Complaint and raise this
issue (of it having been filed in the state court prior to removal) in order to argue that the Motion to Dismiss
is moot.


                                                       3
the original Complaint and do not take into account any modifications that were made through the

Amended Complaint (much less seek the dismissal of that pleading). (See, e.g., Doc. 7, p. 7

(“Accordingly, G4S respectfully requests that Plaintiffs’ Complaint be dismissed in its entirety

with prejudice.”).) “[A]n amended complaint supersedes the initial complaint and becomes the

operative pleading in the case.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1219 (11th Cir. 2007).

In this case, given that the Court does not have a copy of the operative complaint and the Motion

to Dismiss does not address that complaint, the Court cannot prudently address Defendant’s

Motion.

       In light of the foregoing, the Court DENIES WITHOUT PREJUDICE Defendant’s

Motion to Dismiss, (doc. 5). The Court ORDERS Plaintiffs to file with the Court, within TEN

(10) DAYS of this Order, a copy of the Amended Complaint that was filed in the State Court of

Chatham County on November 8, 2018. Defendant shall have FOURTEEN (14) DAYS after

service of the Amended Complaint to file an answer and/or a Fed. R. Civ. P. 12(b) motion in

response thereto.

       SO ORDERED this 27th day of September, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               4
